Filed 8/29/14 E.H. v. Superior Court CA2/4
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                        DIVISION FOUR




E.H.,                                                                         B255970

          Petitioner,                                                         (Los Angeles County
                                                                              Super. Ct. No. CK57697)
          v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

          Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

          Real Party in Interest.


          ORIGINAL PROCEEDINGS in mandate. Veronica McBeth, Judge.
Petition denied.
          Mitchell Keiter, under appointment by the Court of Appeal, for Petitioner.
          No appearance for Respondent.
          John F. Krattli, County Counsel, Dawyn Harrison, Assistant County Counsel,
William D. Thetford, Deputy County Counsel, for Real Party in Interest.
       E.H. (mother) challenges the juvenile court’s order terminating reunification
services and setting a permanency hearing under Welfare and Institutions Code section
366.261 for her son S.H. Mother contends the juvenile court improperly focused on the
child’s special needs and did not find that his return to her care would pose substantial
risk of detriment. We disagree with mother’s characterization of the court’s findings and
deny the petition.


                      FACTUAL AND PROCEDURAL SUMMARY
       We have reviewed the family’s dependency history in previous opinions.2 As
relevant here, in 1998 father was convicted of willful cruelty to mother’s child from
another relationship, and mother failed to reunify with that child. The parents’ two oldest
children together, A.H. and Wi.H., were dependents of the court between 2005 and 2007,
due to father’s earlier abuse of their half sibling. Between 2008 and 2010, the parents’
third child, B.H., was a dependent due to medical neglect.
       Since 2011, the parents’ six oldest children have been the subjects of an open
dependency case, based on sustained allegations that father hit A.H. in the face with his
fist, mother failed to protect her, and both parents regularly gave her beer to drink. S.H.,
the parents’ seventh child, was declared dependent of the court after his birth in 2012,
based on the sustained allegations in his older siblings’ case. The parents were ordered to
receive reunification services and to complete parenting education and individual
counseling. In March 2013, the court terminated reunification services as to the six older
children, but did not return the children to the parents’ custody due to their insufficient




       1
           Statutory references are to the Welfare and Institutions Code.
       2
         See In re A.H. (July 16, 2014, No. B251288 [nonpub. opn.]); In re S.H. (Dec. 11,
2013, Nos. B245942 & B248323 [nonpub. opns.]); In re A.H. (July 20, 2012, No.
B236022 [nonpub. opn.]); In re B.H. (July 31, 2009, No. B211691 [nonpub. opn.]; Jeffrey
H. v. Superior Court (June 13, 2006, No. B189786 [nonpub. opn.]). S.H.’s father, J.H.
(father), is not a party to this proceeding, but will be referred to as needed.
                                               2
progress, father’s disruptive behavior through most of the case, and mother’s continued
submissiveness to his control.
       After the parents’ visits were liberalized to unmonitored in March 2013, two-year-
old El.H. allegedly started acting out in an aggressive manner. In April 2013, five-year-
old J.H. and three-year-old Wa.H. reported that father showed them a gun and threatened
to kill their foster mother for placing them in time outs. Mother reportedly told father to
“shut up,” to which he replied, “you shut up.” The Department of Children and Family
Services (DCFS) filed petitions under section 388 to revert to monitored visits for all
children.
       In August 2013, mother gave birth to the couple’s eighth child, Em.H., and father
informed the social worker that he was willing to do whatever was necessary to have the
children placed with mother. At a team decision meeting in September, mother admitted
she had been a victim of domestic violence throughout her marriage to father, and she
checked into a domestic violence shelter. In October, S.H. was referred for regional
center assessment because he frequently banged his head against hard surfaces,
communicated by screaming, did not chew his food, and had problems sleeping. He
began receiving services in November. Also in November, the court terminated father’s
reunification services as to S.H., but continued services for mother. The court ordered
father’s visits with all children to be monitored. Mother was allowed unmonitored visits
at the domestic violence shelter and monitored visits outside the shelter. After
November, father no longer visited S.H.
       S.H.’s contested 18-month hearing took place in April 2014. Mother testified at
the hearing, and her testimony at the January 2014 disposition hearing as to Em.H. was
incorporated by reference. Mother claimed father had emotionally and verbally abused
her throughout the marriage, but had slapped her only once, in April 2013, and that
incident was the reason she left him. She had not seen him, outside of court, since then,
and had only sent him a message about Em.H.’s birth. Based on court records, mother
believed father was in the state of Georgia. She claimed she understood that her


                                             3
continuing relationship with father was the main problem in the case and had filed for
divorce in early April 2014.
       Although mother had been ordered to complete age appropriate child parenting
classes, she completed only two online courses, neither of which was approved by DCFS.
Mother received individual counseling intermittently since November 2012 and claimed
to be enrolled in counseling at the Pasadena Mental Health Center at the time of the
hearing. DCFS had been unable to confirm her enrollment there or at Hillsides Mental
Health for Parenting. Before she admitted to being a victim of domestic violence in
September 2013, mother’s counseling explored the problems caused by father’s
disruptive behavior in the case. She underwent some counseling at the domestic violence
shelters, having to do with the events that brought her there and with her family history
patterns. Her most recent counseling explored making positive future changes to break
the cycle of domestic violence, being a single parent, and creating a safety plan.
       Mother was aware S.H. was receiving regional center services, but had not
attended any of his assessment appointments, had only read the initial report, and had
only recently become aware that he banged his head.
       Mother’s counsel urged the court to return S.H. to mother, emphasizing that she
had been allowed unmonitored visits at her placement in the domestic violence shelter,
which showed “some faith” in her as a parent, and that she had been compliant with her
plan. Counsel noted that mother had continuously attended individual counseling, was
enrolled in a parenting class, and had taken clear steps to be a single mother and to
protect her child.
       S.H.’s counsel was less comfortable with returning the child to mother outright,
noting that mother had not had unmonitored visits recently and had not yet completed her
parenting and domestic violence classes. Counsel suggested the court terminate mother’s
reunification services, but had no objection to her having unmonitored visits at the child’s
most recent placement, or even moving in with the caregiver, because mother “might be
able to get [S.H.] to her for the permanent plan.”


                                             4
       DCFS’s counsel pointed to the family’s long dependency history, which began
with father’s severe physical abuse of a child whom mother failed to protect, and most
recently involved the children’s removal again due to physical abuse by father and failure
to protect by mother. According to counsel, mother had been unable “to articulate the
fact that . . . her failure to protect her children [was] her key issue[].” DCFS’s counsel
also noted mother had monitored visits with S.H., was not aware of all his special needs,
and had not been able to show “she can handle it and see it through.” DCFS’s
recommendation was that the court terminate reunification services and not allow mother
to move in with the child’s caregiver.
       The court found father’s child abuse was the most significant aspect of the case,
yet mother stayed with him ”year after year, child after child.” It commended mother for
having filed for divorce, but added “you will excuse me if I’m just a little skeptical of this
coming up right before this hearing, and that it has not happened earlier.” The court
noted that although father was in another state at the time of the hearing, he had been
“visiting” as late as November 2013 and thus had “not been gone for very long.” The
court stated: “I wish more things had happened in the last 18 months. . . . I hope mother
. . . has really understood that her children have to be protected from their father. . . .
[B]ut I have not even had an unmonitored visit to know that that is what she is going to
do because last time she had an unmonitored, she let the children around him.” The court
noted it would have been willing to overlook some of the problems with mother’s
compliance—that she had not recently seen a licensed therapist and that she had
completed unapproved online classes—if she had not allowed father “to still come
around.” It mentioned S.H.’s special needs, which mother had not been able to
acknowledge. The court concluded that “[t]here’s no way I could release your child to
you at this time because of all of that.”
       The court terminated mother’s reunification services and scheduled a section
366.26 hearing. It encouraged mother to learn about S.H.’s problems and assumed she
would file a section 388 petition. The court ordered DCFS to apprise mother of S.H.’s
every appointment and to allow her to attend all his programs and services, with S.H.’s

                                               5
caregiver as monitor. The court gave DCFS discretion to allow mother unmonitored
visits at the caregiver’s home, reiterating, “I want to make sure . . . mother . . . is
determined to keep the father outside of her life, and away from her children, that’s what
I want to see. I’m not convinced of that because it has not been a long enough period of
time.”
         Mother petitioned for extraordinary writ review of the court’s order.


                                        DISCUSSION
         At the 18-month hearing, “the court shall order the return of the child to the
physical custody of his or her parent . . . unless the court finds, by a preponderance of the
evidence, that the return of the child to his or her parent . . . would create a substantial
risk of detriment to the safety, protection, or physical or emotional well-being of the
child.” (§ 366.22, subd. (a); see also Blanca P. v. Superior Court (1996) 45 Cal.App.4th
1738, 1748.) We review the record for substantial evidence whether a child would be at
substantial risk of detriment if returned to the parent’s custody. (In re Yvonne W. (2008)
165 Cal.App.4th 1394, 1400–1401.)
         Mother argues the court did not make an express finding of detriment, but such a
finding may be implied if supported by substantial evidence. (See In re A.S. (2009) 180
Cal.App.4th 351, 363, see also In re Corienna G. (1989) 213 Cal.App.3d 73, 83–84.)
Mother claims that she successfully had completed the reunification process, but the
court improperly “faulted” her for failing to participate in S.H.’s regional center services,
which were not included in her reunification plan. That mischaracterizes the court’s
findings.
         The court noted several problems with mother’s compliance, and indicated its
willingness to overlook some of them, such as her completion of unapproved online
parenting courses, or her participation in counseling with unlicensed therapists. Had
those been the only problems, mother may have been in substantial compliance with her
case plan. (Jennifer A. v. Superior Court (2004) 117 Cal.App.4th 1322, 1343.) But what
the court found particularly troubling was the fact that mother had not had a regular

                                                6
unmonitored visit with S.H. since father threatened to kill one of the foster parents in
April 2013. Those threats reportedly occurred during the children’s unmonitored
overnight visit with mother. Mother’s professed ignorance of the threats conflicted with
her children’s report that the threats were made in her presence.
       Determination of mother’s credibility is the province of the dependency court, and
we review the record in the light most favorable to that determination. (See In re I.J.
(2013) 56 Cal.4th 766, 773.) Mother contends the court did not question her credibility,
but the record indicates otherwise. As mother acknowledges, the court questioned her
motive for filing for divorce shortly before the hearing. The court also expressly
questioned her determination to keep father out of her life, finding father had not been
gone long enough and mother had not had unmonitored visits.
       The court’s skepticism was reasonable in light of the family’s long dependency
history. As the court found, mother stayed with father for many years despite the
sustained allegations of child abuse against him, and repeatedly allowed him around the
children even after she had been ordered not to do so. The parents’ more recent conduct
appears to be strategic. Although mother claims to have left father after he slapped her in
April 2013, she did not admit to domestic violence until September of that year, after her
eighth child with father was born and after father had expressed his willingness to do
anything to help her regain custody of the other children. Her attorney acknowledged
that mother went to a domestic violence shelter in an attempt to keep her newborn baby.
Under the circumstances, the court was justified in questioning whether mother’s
declared resolve to protect the children from father was genuine, or whether it was
strategically aimed at regaining custody of her children.3
       Mother correctly points out that the court mentioned her insufficient knowledge of
S.H.’s special needs among the reasons for not releasing the child to her. However, she


       3
         DCFS points out that there is no evidence mother had addressed the issue of
A.H.’s alcohol consumption, the other issue that originally justified the children’s
removal. That issue was not mentioned at the hearing, and it did not form part of the
court’s decision to terminate reunification services.
                                              7
incorrectly concludes that the court unfairly terminated her services for failing to address
problems that had not been included in the reunification plan. As we explained, the court
terminated mother’s reunification services because at the 18-month hearing it was not
convinced that mother honestly intended to protect the children from father, or in other
words, that she had “overcome the problem that led to removal in the first place.”
(Blanca P. v. Superior Court, supra, 45 Cal.App.4th at p. 1748.)
       The court may address new impediments to reunification by modifying the
reunification plan. (In re Christopher H. (1996) 50 Cal.App.4th 1001, 1008.) But “the
turning point at which the child’s interest may outweigh that of the parent is reached no
later than 18 months after the child has been removed from the parental home, because
the maximum length of time that reunification services are provided to the parent is 18
months. [Citations.]” (In re Jasmon O. (1994) 8 Cal.4th 398, 420.) The court
specifically declined to extend mother’s services past the 18-month hearing due to the
child’s need for stability, and mother contends that extending her services past that point
is not the issue here. The issue, she claims, is whether the court could terminate her
services based on her failure to address the child’s special needs outside the case plan.
The court expressed uncertainty as to the reason why mother had not participated in all of
the child’s regional center services, suggesting she may not have been made aware of
them. It cannot be said that the court “faulted” mother for failing to participate in those
services.
       Mother argues the court improperly required her to participate in services after it
terminated family reunification and attempted to use a section 388 petition to evaluate her
continued progress. We disagree. A section 388 petition may be used to show changed
circumstances before the section 366.26 hearing. (In re Marilyn H. (1993) 5 Cal.4th 295,
309.) The court assumed mother would file a section 388 petition, and essentially told
her what she needed to do in order to succeed on the petition.
       After reunification services are terminated, visitation is to continue absent a
finding it would be “detrimental to the child.” (§ 366.22, subd. (a); In re Luke L. (1996)
44 Cal.App.4th 670, 679.) The court ordered DCFS to allow mother to visit with S.H. at

                                              8
his appointments, with the caregiver serving as a monitor, and gave DCFS discretion to
allow her unmonitored visitation at the caregiver’s home. In doing so, the court noted
S.H. “may have difficulty finding a permanent home” due to his special needs. The
court’s earlier implied finding of a substantial risk of detriment from the outright return
of S.H. to mother’s custody was not inconsistent with its later conclusion that increased
or liberalized visitation with mother may be in the child’s best interest in case his
adoption proved difficult.4 (In re Marilyn H., supra, 5 Cal.4th at p. 309 [after
reunification services are terminated, focus is on child’s best interest, including interest in
stability and permanency].)
       The court’s findings are supported by substantial evidence and the order is proper.


                                      DISPOSITION
       Mother’s petition is denied.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   EPSTEIN, P. J.
We concur:



       WILLHITE, J.



       MANELLA, J.



       4
        Although DCFS had reported S.H. was adoptable, he had been removed from the
prospective adoptive parents’ home due to his special needs. (See In re K.B. (2009) 173
Cal.App.4th 1275, 1292–1293 [special needs child who is not generally adoptable may be
found adoptable if likely to be adopted by identified prospective adoptive family within
reasonable time].)

                                              9